Case 3:16-cv-30184-MGM Document 137-3 Filed 10/29/18 Page 1 of 3




                    Exhibit 168
              Case 3:16-cv-30184-MGM Document 137-3 Filed 10/29/18 Page 2 of 3

From:           John Doe           <JD @williams.edu>
Sent:            Wednesday, March 9, 2016 12:34 PM
To:              Sarah Bolton <sbolton@williams.edu>
Subject:         Re: Scheduling a meeting with attorney


Dear Dean Bolton,

Yes, I would like to schedule a meeting on Monday. Thank you very much for your
time.

Best,
John Doe

On Wed, Mar 9, 2016 at 8:54 AM, Sarah Bolton <sbolton@williams.edu> wrote:
 Dear John ,

  Thanks for your note. I'm happy to arrange a meeting with you, your attorney,
  me and the college's attorney, Jeff Jones. Unfortunately, Mr. Jones is not on
  campus until Monday. We can schedule a time to meet on that day. Since that's
  the only timing we can make work for the meeting, we would extend the deadline
  for you to submit your request for an appeal to Wednesday.

  Please let me know if you would like me to arrange a meeting for Monday.

  Best,
  Dean Bolton

  On Tue, Mar 8, 2016 at 10:03 PM, John Doe                                               <JD @williams.edu>
  wrote:
    Dear Dean Bolton,

                                                                   attorney sometime
    I am writing to you to ask if it would be possible to schedule a meeting with you and the college's
    this week. I still have concerns that I would like to discuss with my
    representative present.

    Best,

    John Doe



                                                                                                          WMS00394
        Case 3:16-cv-30184-MGM Document 137-3 Filed 10/29/18 Page 3 of 3




Sarah Bolton
Dean of the College and Professor of Physics
Williams College
Phone: (413) 597 - 4261
Fax: (413) 597 -3507




                                                                       WMS00395
